Citation Nr: 1503460	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-48 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active service from June 1965 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

This claim was previously remanded by the Board in July 2011 and then denied by the Board in November 2012.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) and, in January 2014, the Court granted the Veteran's and Secretary's (the parties') Joint Motion for Remand.  Therefore, the case was remanded to the Board for further consideration.  In August 2014, the Board remanded the claim and the case now returns for final appellate review.     

The Veteran's claim has been processed using the electronic paperless Veterans Benefits Management System (VBMS) and Virtual VA system.  


FINDINGS OF FACT

1.  Since his November 1, 2005 claim, the Veteran has met the schedular threshold criteria for a TDIU. 

2.  The Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2006 letter, sent prior to the September 2007 rating decision, detailed the elements of a TDIU claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence and information.   The October 2006 letter also informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's Worker's Compensation records from New Jersey (N.J.) Transit, Social Security Administration (SSA) records, various private treatment records, VA treatment records and the VA examination reports have been obtained and considered.  He has not identified any additional, relevant records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in June 2009, August 2011, and July 2012 in order to determine the impact his service-connected disabilities have on his employability.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the impact the Veteran's service-connected disabilities have on his employability as they include an interview with the Veteran, a review of the relevant history, and a full physical examination.  Furthermore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Although it is not clear whether all of the August 2011 and July 2012 VA examiners reviewed the Veteran's claims file, these examiners had conducted a physical examination and taken a medical history prior to rendering their opinions.  As such, they had a complete understanding of the Veteran's disability picture.  Moreover, the Court has held that an examination is not rendered inadequate merely because the claims file was not reviewed.   See Nieves-Rodriguez, supra.  Consequently, the Board finds that the examinations and opinions of record are adequate to adjudicate the Veteran's TDIU claim and no further examination or opinions are necessary.  

The Board notes that, in August 2012, the AOJ requested an extraschedular evaluation from the Director of Compensation and Pension. While the August 2012 request and the opinion from the Director of Compensation and Pension Service stated that the Veteran's combined total rating was 60 percent and not 90 percent, the opinion discussed and considered all of the Veteran's service-connected disabilities.  Therefore, the Board finds that this is not a material defect and there is no prejudice to the Veteran.  Moreover, the decision herein is not based solely on such opinion.  

As indicated previously, the Board remanded this case in July 2011 and August 2014.  The Board remanded the claim in July 2011 in order to schedule the Veteran for a VA examination to determine if he was unemployable as a result of his service-connected disabilities.  As noted above, the Veteran was afforded VA examinations in August 2011 and July 2012.  While the July 2011 remand directed for the Veteran to be afforded one VA examination to determine if he was entitled to a TDIU based on all of his service-connected disabilities the Board finds that the Veteran is not prejudiced since the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does not warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability in a single opinion and, therefore, the Veteran is not prejudiced from the Board's reliance on the conclusions reached at July 2011 and August 2012 examinations.  

In compliance with the January 2014 Joint Motion for Remand, the Board remanded the case again in August 2014 in order for the information printed from the internet by the Veteran in October 2012 to be reviewed and considered by the AOJ.  The AOJ reviewed the evidence and issued a supplemental statement of the case in August 2014.  

Therefore, the Board finds that the requested development has been completed and no further action to ensure compliance with the July 2011 and August 2014 remand directives is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis 

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Since his November 1, 2005 claim, the Veteran has met the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  Specifically, his service-connected disabilities, which include coronary artery disease, diabetes mellitus type II, diabetic peripheral neuropathy of the bilateral upper and lower extremities, cervical osteoarthritis, residuals of a right ankle injury, scar of the right thigh, and erectile dysfunction, result in a combined 90 percent rating.  In this regard, prior to January 24, 2011, when the Veteran's rating for coronary artery disease was increased to 60 percent, he did not have one disability rated at 40 percent, despite meeting the requirements for a total combined rating of 70 percent.  Nevertheless, as his disabilities of the diabetes mellitus II, coronary artery disease, diabetic peripheral neuropathy of the bilateral upper and lower extremities, and erectile dysfunction are due to a common etiology, i.e., diabetes, they may be considered one disability under 38 C.F.R.  § 4.16(a).  As such, when combining these disabilities, he has a rating of 70 percent.  In the alternative, the Veteran's diabetic peripheral neuropathy of the bilateral upper and lower extremities affect a single body system (i.e., nerves) and combine to a 60 percent rating.  Therefore, The Board finds that, since his November 1, 2005 claim, the Veteran has met the schedular threshold criteria for a TDIU.  

As such, the remaining inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

As relevant to the Veteran's educational and employment background, the record reflects that he has earned a Bachelor's degree in Engineering and Mathematics and a Master's degree in Business Administration and a Chartered Life Underwriter (CLU) designation.  In addition, he had more than 30 years of sedentary work experience in business and as the owner of an insurance agency.  He also reported between three and five years experience as a state revenue security analyst.  An undated internet profile of the Veteran published by his Township Council indicates that the Veteran was elected to his Councilman position in 2009.  This profile noted that he served as Chairman of a review committee and as a Council Representative on at least four different committees as a trustee of a private center.

A July 2004 Accident Report of Injury to Employee and Supervisor Accident Investigation from N.J. Transit indicated that the Veteran had injured his right hand and wrist after tripping down the stairs of a bus while working at civilian employment.  A September 2005 Accident Report of Injury to Employee and Supervisor Accident Investigation from N.J. Transit indicated that the Veteran had injured his back and leg while inspecting a cash box at his civilian employment.  He was standing on a ladder, which had moved, and he grabbed a boon handle to stop the movement, resulting in his injury.  In September 2005 the Veteran filled an accident report with N.J. Transit Worker's Compensation and Disability Claims Department. 

A November 2005 statement from Dr. E. S., a private chiropractor, indicated that the Veteran was unable to work due to his lumbar sprain/strain injury.  He was also not able to stand, lift, bend, or turn due to this injury.

In a February 2006 statement, the Veteran's wife wrote that the Veteran's civilian employment at N.J. Transit required him to bend, twist, climb, stand and sit for long periods of time.  These activities caused pain and numbness in his back and legs.  In a February 2006 statement, the Veteran wrote that he had been on disability leave from civilian employment since September 2005 due to his diabetic neuropathy, glucose levels, and blood pressure.  His upper extremity peripheral neuropathy interfered with his ability to inspect cash boxes and portable safes with his hands and fingers.  In March 2006, the Veteran was informed by N.J. Transit that he would receive state disability benefits as he was unable to return to work at his civilian employment.

A March 2006 VA neurological examination reflected the Veteran's reports that he had been unemployed since September 2004 and that he had worked for a state revenue department.  

In an August 2006 statement, the Veteran wrote that he stopped working in September 2005 due to his lower back condition and complications of his diabetes. Sitting for long periods resulted in numbness and tingling in his legs while lifting and carrying hurt his lower back.  He had injured his lower back while working at his civilian employment.  His past employment included work as a revenue security agent, a government relations manager, and as the owner of an insurance agency.  He also completed college in 1976.

In an August 2006 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran wrote that all of his service-connected disabilities prevented him from securing or following any substantially gainful occupation.  He last worked on September 13, 2005.  He reported completing four years of college education and that he had a five year history of working at a state transit agency.

An August 2006 SSA decision granted the Veteran benefits based upon diabetic neuropathy and lumbar spine osteoarthritis.  The Veteran's SSA records included a May 2006 opinion from Dr. P. T., a private podiatrist, indicated that the Veteran's diabetic neuropathy limited his ability to work.  Specifically, he was limited in his ability to lift and carry, limited to stand and/or walk for less than 2 hours per day, limited to sit less than 6  hours per day, and limited to push and/or pull.  There was also an August 2006 Physical Residual Functional Capacity Assessment and it was determined that the Veteran could occasionally lift and/or carry 20 pounds, frequently lift and/or carry 10 pounds, stand and/or walk (with normal breaks) for a total of at least two hours in an eight hour workday, sit (with normal breaks) for a total of about six hours in an eight hour workday, and push and/or pull unlimited, other than as shown for lift and/or carry.  It was noted that the Veteran injured his back in September 2005.  It was determined that the Veteran was limited to stand/walk to 3 hours a workday.  

A March 2009 VA psychiatric examiner, following an examination and a review of the Veteran's claims file, opined that the Veteran was employable "purely on psychiatric grounds." The Veteran had reported doing very well occupationally for several decades as a manager and that he had received excellent reviews.  He had been on disability for a few years due to physical problems.  In addition, the Veteran reported that he had worked in business/insurance for 30 years and that he worked for the state as a revenue security analyst from 2000 until going on disability in 2005.

A June 2009 VA diabetes mellitus examiner found, following a review of the Veteran's claims file and a physical examination, that the Veteran was employable for sedentary and physical employment. The examiner opined that the Veteran was able to exercise extensively during the day and his metabolic equivalents (METs) were 9.5. 

In a November 2009 substantive appeal, the Veteran wrote that his diabetes and neuropathy prevented him from working as it was not possible for him to stand for long periods or carry heavy objects.  His ankles also swelled.  His blood glucose levels were not controllable when working due to the scheduling.

In an August 2011 VA examination report, an orthopedic surgeon found that the Veteran's ankle condition did not impact his ability to work.  An August 2011 VA scars examiner opined, following a physical examination, that the Veteran's service-connected scar had no impact on his ability to work.

At the August 2011 VA genitourinary examination, it was noted that the Veteran was an insurance agent that worked part-time, only one hour per week, and he no longer did active work.  It was also reported that he was elected to the local town council and worked one hour per month for a small remuneration.  The VA examiner opined, following a physical examination and a review of the Veteran's claims file, that the Veteran's erectile dysfunction was no barrier to active or sedentary employment.  

An August 2011 VA peripheral nerves examiner opined, following a physical examination, that the Veteran's diabetic peripheral neuropathy impacted his ability to work in a job that required strength in the right hand because it would be difficult due to mild weakness of the ulnar-innervated muscles.  In addition, work involving climbing would be problematic due the sensory loss in his feet.  The examiner opined that the Veteran's neuropathy affected his ability to work only slightly.  The examiner further noted that, by the Veteran's own description, he was chiefly disabled by pain in the lower back caused by a work accident in 2005 as well as neck and left shoulder pain caused by a punch in the head sustained during a boxing class at West Point.  

In August 2011, the Veteran underwent a VA examination for his diabetes mellitus and his heart condition.   The VA examiner opined that the Veteran was employable for both sedentary and physical work.  The VA examiner further opined that the Veteran was "unemployable for sedentary work, but not able to perform labor intense, physically demanding work" due to his coronary artery disease.

At a July 2012 VA examination it was determined that the Veteran's ankle did not impact his ability to work and his ankle did not actually bother him.  The July 2012 VA orthopedic examination reflected the Veteran's reports that he was working part-time performing volunteer work and that he served as a county councilman.  The examiner opined, following a physical examination and a review of the Veteran's claims file, that the Veteran's cervical spine condition did not impact or interfere with his current work.  The July 2012 VA cardiac examiner, following a physical examination and a review of the claims file, opined that the Veteran's ischemic heart disease would render him unable to perform sustained physically demanding work due to symptoms of fatigue but would not interfere with his ability to perform sedentary work.  In addition, his METs level was found to be consistent with activities such as golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  The July 2012 VA diabetes mellitus examiner, following a physical examination, opined that the Veteran's diabetes mellitus and associated complications did not impact his ability to work and that there was no functional impairment. 

In August 2012, the AOJ referred the Veteran's claim for TDIU to the Director of Compensation and Pension Service under the provisions of 38 C.F.R. § 3.321(b) and 4.16(b).  The Board notes that in the Memorandum the AOJ incorrectly stated the Veteran's combined total was 60 percent disabling and not the 90 percent as the Board indicated and the AOJ failed to include the Veteran's service-connected coronary artery disease, but the Director of Compensation did list all of the Veteran's service-connected disabilities, including his coronary artery disease.  In response, the Director of Compensation and Pension Service noted in an undated Memorandum that the Veteran last worked as a manager for N.J. Transit, 40 hours a week, from 2000 to September 13, 2005.  It was also noted that the Veteran completed  four years of college, and reported at the July 2012 VA examination that he worked part-time doing volunteer work and he was also involved in his county's politics as a councilman.  It was determined that the Veteran's service-connected disabilities did not render him unemployed and unemployable on an extraschedular basis.  Entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b) was found to not be established.

After a careful review of the record, the Board finds that the Veteran is not entitled to a TDIU.  As noted above, the Veteran is service-connected for coronary artery disease, diabetes mellitus, cervical osteoarthritis, diabetic peripheral neuropathy of the bilateral upper and lower extremities, residuals of right ankle disability, scar of the right thigh, and erectile dysfunction.  

Although the Veteran claimed in a February 2006 statement that his September 2005 disability leave was caused by his service-connected diabetic neuropathy and glucose levels, the clinical evidence of record and his Worker's Compensation records document a September 2005 work-related fall.  Furthermore, a November 2005 statement from the Veteran's treating private physician indicated that the Veteran was unable to work due to a lumbar sprain/strain injury, which was documented to have resulted from his September 2005 work-related fall.  The Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this regard, the Board finds that the Veteran's February 2006 statement that his September 2005 disability leave was caused by service-connected diabetic neuropathy and glucose levels is not credible.  It is at variance with the other evidence of record and at no time prior to his claim, including in regard to his Workman's Compensation claim, has the Veteran stated that his fall was due to his service-connected diabetic neuropathy and glucose levels.  This includes when the Veteran was seeking medical treatment as a result of his September 2005 fall.  The Court has held that these lay statements made when medical treatment was being rendered may be afforded greater probative value.   See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As such, the Veteran's recent lay assertions lack credibility.  In light of these contradictory statements, any current assertion that his September 2005 disability leave was caused by service-connected diabetic neuropathy and glucose levels, advanced in furtherance of the appeal, are deemed not credible.  

Moreover, the Veteran is not service-connected for a back condition.  In this regard, the Board notes that his claim for service connection for such disorder has been previously denied in November 1970, March 1977, and September 2007 rating decisions.  Therefore, the Board finds that the Veteran's post-service work related fall was not the result of a service-connected disability.  

The Board notes that the Veteran's SSA determination was based in part on the May 2006 opinion from Dr. P. T., a private podiatrist, and the August 2006 Physical Residual Functional Capacity Assessment.  While Dr. P.T. indicated in May 2006 that the Veteran's diabetic neuropathy limited his ability to work, he did not specify the nature of such limitation.  In addition, neither the May 2006 opinion from Dr. P. T. nor the August 2006 Physical Residual Functional Capacity Assessment stated that the Veteran was unable to secure or follow substantially gainful occupation.  Furthermore, these opinions were not stated to the degree of certainty required to support such a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  In addition, no rationale was offered in support of the provider's opinions. See Nieves-Rodriguez, supra (a medical opinion that contains only data and conclusions is not entitled to any weight).  Therefore the May 2006 opinion from Dr. P. T., and the August 2006 Physical Residual Functional Capacity Assessment opinion are therefore being afforded little, if any, probative weight.

In contrast, the Board finds that the VA examination opinions are entitled to great probative weight.  In this regard, each examiner conducted an interview with the Veteran, a review of the relevant history, and a full physical examination.  Furthermore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' opinions.    

In this regard, all VA examiners have found the Veteran employable for at least sedentary employment.  In June 2009 and July 2012 it was opined that, based on the Veteran's diabetes mellitus, he was employable for physical and sedentary employment.  The June 2009 VA examiner also found that, as relevant to the Veteran's coronary artery disease, based on the Veteran's METs, he was able to  exercise extensively during the day.  Furthermore, the July 2012 VA diabetes mellitus examiner opined that the Veteran's diabetes mellitus and associated complications, which includes the diabetic peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction, did not impact his ability to work and there was no functional impairment.  The Veteran's right ankle was found to not impact his ability to work in August 2011 and July 2012, and his scar was also found to not impact his ability to work in August 2011.  At the August 2011 VA genitourinary examination, the VA examiner opined that the Veteran's erectile dysfunction was no barrier to active or sedentary employment.  In reaching such conclusion, the Board notes that this VA examiner specifically considered that the Veteran only worked one hour per week as a councilman for small remuneration.  

The August 2011 VA peripheral nerves examiner opined that the Veteran's service connected neuropathy would affect his ability to work only "slightly" and that he was "chiefly disabled" by his non-service-connected lower back, neck, and shoulder symptoms.  Another August 2011 VA examiner noted that the Veteran was employable for both sedentary and physical work except for labor intensive physically demanding work due to the severity of his coronary artery disease.  The Board notes that there appears to be a drafting error in this August 2011 opinion as the examiner opined that the Veteran was employable for both physical and sedentary work and later wrote that he was "unemployable for sedentary work, but not able to perform labor intense, physically demanding work," suggesting that the examiner was drawing a distinction between employability for sedentary work and unemployability for physically demanding work.  Furthermore, in July 2012, the VA cardiac examiner opined that the Veteran's cardiac-related fatigue would not interfere with his ability to perform sedentary work.  He further stated that the Veteran's METs level was found to be consistent with activities such as golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  The July 2012 VA orthopedic examination reflected the Veteran's reports that he was working part-time performing volunteer work and that he served as a county councilman, and the examiner opined his cervical spine condition did not impact or interfere with his current work.  

The Board finds that, while the August 2011 VA cardiac examiner stated that the Veteran was not employable for labor intensive physically demanding work and the
August 2011 VA peripheral nerves examiner opined that the Veteran's service connected neuropathy would affect his ability to work only "slightly," none of the VA examiners, including such examiners, found that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities in both sedentary and physical employment in light of his education and work history.  Rather, the August 2011 VA cardiac examiner stated that the Veteran was employable for both sedentary and physical work and the August 2011 VA peripheral nerves examiner found the Veteran to be "chiefly disabled" by his non-service connected lower back, neck, and shoulder symptoms.  

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The most persuasive evidence indicated that the Veteran left N.J. Transit as the result of his September 2005 fall on the job that injured his back.  Moreover, the Veteran continues to serve in his capacity as an elected official and thus his occupational experience shows that he is capable of performing the mental and physical acts comparable to his professional training.  As a result, the Veteran's ability to perform part-time volunteer work and to serve as an elected councilman fails to support his claim that he is unemployable due to his service-connected disabilities but, instead, suggests that he has the ability to obtain and maintain substantially gainful employment that comports with his educational background and professional training.  As indicated above, despite some limitations imposed by his service-connected disabilities, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Board finds that the Veteran is not competent to opine on a complex medical question such as the impact his service-connected disabilities have on his ability to work. 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In this regard, the competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statement with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability.   

In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  A TDIU is limited to consideration of service-connected disabilities; however, in this instance, the Board finds that it is the Veteran's nonservice-connected disabilities, specifically his back disability, that interfere with his ability to work in a position commensurate with his education and experience.   Moreover, the Board finds that the Veteran's part-time volunteer work and serving as an elected Councilman suggests that he has the ability to obtain and maintain substantially gainful employment that comports with his educational background and professional training.  Therefore, the Board finds that he is not entitled to a TDIU. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A TDIU is denied. 


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


